Title: To Thomas Jefferson from Marbois, 11 December 1784
From: Barbé-Marbois (Barbé de Marbois), François
To: Jefferson, Thomas



Monsieur
A Philadelphie le 11. Xre. 1784.

J’ay l’honneur de vous adresser une publication qui vous interessera certainement et qui ne fait qu’augmenter le desir qu’on a d’aller former des etablissemens à l’ouest des montagnes.
Le Congrès est enfin assemblé et il est très nombreux. On n’a rien déterminé touchant le lieu de la résidence: mais il y a de l’harmonie entre les differentes delegations et on espere que tout sera pour le mieux. Cette assemblée ne tardera pas à nommer ses ministres en Europe, et nous avons tout lieu de croire que si la demission du Dr. franklin est definitivement acceptée, il sera fait un nouveau choix qui sera egalement agréable à tout le monde.
Je suis avec un respectueux attachement, Monsieur, Votre très humble et très obéissant serviteur,

De Marbois


Presentes je vous prie mes respects à Miss Jepherson.

